DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10, line 10, “which unit” shall be changed to -- said transformation unit -- to show antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating device” in claims 6, 10, 14;  “a device for regulating the flow rate of said process gas” in claims 11, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a suitable amount of additives” in claim 13 is a relative term which renders the claim indefinite. The term “a suitable amount of additives” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim limitation “a device for regulating the flow rate of said process gas”  in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gracff (US 2005/0091872 A1).
 	For claims 1-2, Gracff discloses a process for drying polymeric granular material (paragraph [0014]), comprising: providing said polymeric granular material in a drying hopper 1, introducing into said drying hopper 1 a process gas (see gas flow arrow in Fig. 2) having a predefined flow rate and temperature so as to heat said polymeric granular material to a predefined discharging temperature and to dry said polymeric granular material to a predefined residual moisture value (paragraphs [0012], [0013]),  discharging a portion of said polymeric granular material heated to said discharging temperature into a transformation unit 3 for said polymeric material; loading (from conveying unit 4) an amount of fresh polymeric granular material having an inlet temperature into said drying hopper 1 (Fig. 2), measuring said inlet temperature (by temperature sensor 15, 15a) and comparing it with a predefined inlet 
 	For claim 11, Gracff discloses a system for drying polymeric granular material, comprising: at least one drying hopper 1 in which an entrance (Fig. 2, from 4) for said polymeric granular material and an exit 7 for said polymeric granular material are formed, said exit 7 being connected to a transformation unit 3 for said polymeric granular material, a heating circuit 13, via which a process gas (see gas flow arrows in Fig. 2), for heating said polymeric granular material to a discharging temperature and for drying said polymeric granular material to a predefined residual moisture value, is introduced into said drying hopper 1 (Fig. 2), a device 24, 9 for regulating the flow rate of said process gas (paragraph [0023]), a first temperature sensor 15 placed at said entrance for measuring an inlet temperature of said granular material, and a control unit 23 connected at least to said first temperature sensor 15 and to said device 23, 9 for regulating the flow rate of said process gas and provided to control said device 23, 9 (Fig. 2) for regulating the process gas flow rate depending on the difference between said inlet temperature, measured by said first sensor 15 and a predefined -7-Application No.: Not Yet Knowninlet temperature of said fresh polymeric granular material on the basis of which a predefined process gas flow rate has been calculated (Fig. 2, paragraphs [0012], [0023]).  
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noboru et al. (TW397712B).
 	Noboru et al. discloses a process for drying polymeric granular material (abstract), comprising: providing said polymeric granular material in a drying hopper 10 (Fig. 24); introducing into said drying hopper a process gas (Fig. 24, from 33) having a predefined flow rate and temperature so as to heat said polymeric granular material to a discharging temperature and to dry said polymeric granular material to a predefined residual moisture value; discharging (from 16, 17) a portion of said polymeric granular material heated to said discharging temperature into a transformation unit 32 for said polymeric material;  measuring said discharging temperature of said polymeric granular material (Fig. 24, by TIC 120) at predefined time intervals so as to define a progression over time of said -5-6037356-1Applicant: PEGASO INDUSTRIES S.P.A. Application No.: Not Yet Knowndischarging temperature, and regulating the flow rate of said process gas on the basis of said progression over time of said discharging temperature (page 30, lines 9-16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gracff (US 2005/0091872 A1) in view of Noboru et al. (TW397712B).
 	The drying process and apparatus of Gacff as above includes all that is recited in claims 3-5 and 12 except for measuring the discharging temperature of said polymeric granular material at predefined time intervals, determining a progression over time of said discharging temperature on the basis of said measurements, and regulating said flow rate of said process gas on the basis of said progression over time of said discharging temperature; and a second temperature sensor connected to said control unit and positioned at said exit is provided for measuring said discharging temperature of said granular material, and wherein said control unit is provided to control said device for regulating the process gas flow rate depending on said discharging temperature. Noboru et al. discloses a process for drying polymeric granular material (abstract), comprising: measuring the discharging temperature of said polymeric granular material (Fig. 24, by TIC 120) at predefined time intervals, determining a progression over time of said discharging temperature on the basis of said measurements, and regulating said flow rate of said process gas on the basis of said progression over time of said discharging temperature (page 30, lines 9-16, Fig. 24). Noboru et al. also discloses a temperature sensor 120 (Figs. 24, 25) connected to a control unit 40, 38 (Figs. 24, 25) and positioned at said exit is provided for measuring said discharging temperature of said granular material, and wherein said control unit 38 is provided to control said device for regulating the process gas flow rate depending on said discharging temperature (pages 30-31). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying process  and apparatus of Gacff to include the steps of measuring the discharging temperature of said polymeric granular material at predefined time intervals, determining a progression over .

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. (US 2016/0084572 A1) discloses a method of controlling the moisture content of a spray dried product by measuring the drying gas flow exhaust temperature and adjusting the drying as flow rate to maintain a predetermined exhaust temperature that results in the production of a spray dried product with a desired moisture content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Jessica Yuen/
Primary Examiner
Art Unit 3762